Title: From Thomas Jefferson to George Cooke, 24 June 1826
From: Jefferson, Thomas
To: Cooke, George


Sir
Monticello
June 24. 26.
I would willingly be useful to you in your proposed visit to Europe for improvement in your professional line were it in my power. but I know not that it is. I have overlived every personal acquaintance which I had on that side of the Atlantic. I think there is not a single one living. with yourself I have had no other  than the visit of an hour you were so kind as to make me the last year. but I can say that those of Richmd your residence whom I have heard speak of your  character have done it with entire approbation both as to it’s correctness & respectability. your drawing of the Univy I suppose you will carry with you, and it will speak  for itself. I will it is for the best which has yet been  attempted. it’s represntn of the original is acknoleged good, and it’s general execution  has obtained general approbation. if these few facts can be useful to you with any individuals this letter will be in your own hands  free to be used  for that purpose. with my best wishes for  success in your pursuits be pleased to accept assurances of my esteem & respect.